[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Jackson v. Sloan, Slip Opinion No. 2016-Ohio-5106.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-5106
  THE STATE EX REL. JACKSON, APPELLANT, v. SLOAN, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as State ex rel. Jackson v. Sloan, Slip Opinion No.
                                     2016-Ohio-5106.]
Habeas corpus—Failure to attach all required commitment papers—Court of
          appeals’ dismissal of petition affirmed.
       (No. 2015-1477—Submitted March 8, 2016—Decided July 27, 2016.)
               APPEAL from the Court of Appeals for Ashtabula County,
                           No. 2015-A-0028, 2015-Ohio-3220.
                                      ______________
          Per Curiam.
          {¶ 1} Appellant, Theodore Jackson, appeals from the judgment of the
Eleventh District Court of Appeals dismissing his petition for a writ of habeas
corpus.       Because he failed to file all required commitment papers
contemporaneously with his habeas petition, we affirm.
                             SUPREME COURT OF OHIO




                               Relevant Background
       {¶ 2} Jackson is currently incarcerated at the Lake Erie Correctional
Institution serving several sentences for multiple felony convictions in Cuyahoga
County. In 1978, he entered guilty pleas in two separate cases: in one case, he was
sentenced to an indefinite prison term of one to five years for one count of receiving
stolen property, a fourth-degree felony; in the other case, he was sentenced to a
concurrent, indefinite term of 4 to 25 years for one count of aggravated robbery, a
first-degree felony. He was granted parole from these sentences on July 1, 1980.
       {¶ 3} In 1981, while on parole from his earlier offenses, Jackson was
convicted of a new aggravated-robbery offense. He failed to attach the judgment
entry of conviction from that case to his habeas petition, but the court of appeals in
this case noted that “[i]n a Journal Entry dated June 18, 1981, Jackson was
sentenced ‘for a term of seven (7) years to twenty-five (25) years, to run consecutive
to Parole Violation.’ ” 2015-Ohio-3220, ¶ 5. The court observed that “[a]t this
point, Jackson was serving a maximum fifty-year prison sentence.” Id.
       {¶ 4} Jackson was paroled again on September 10, 1986. However, he was
charged in 1987 with new offenses and was sentenced to a prison term of two to
ten years. The sentence imposed in that case “added ten years to his maximum
prison sentence, for an aggregate [maximum] term of sixty years.” Id. at ¶ 7. His
maximum 60-year sentence “plus additional ‘lost time’ for the times he ‘was at
large on parole,’ ” expires on August 27, 2039. Id. at ¶ 9, quoting a memorandum
prepared by the Bureau of Sentence Computation in 2011 detailing Jackson’s
history of convictions and sentences.
       {¶ 5} In May 2015, Jackson filed a petition for a writ of habeas corpus in
the Eleventh District Court of Appeals, arguing that his maximum sentence has
expired and that he is entitled to immediate release. Specifically, one of his claims
is that the judgment of conviction entered in his 1981 case is “void on its face”
because it does not contain the signature of the judge. He attached to his petition




                                          2
                                 January Term, 2016




the judgment entries of conviction for four of his criminal cases, but he failed to
attach the 1981 judgment entry that he claims is void.
       {¶ 6} Appellee, Warden Brigham Sloan, filed a motion to dismiss, arguing
that Jackson’s petition is successive, is barred by res judicata, and is foreclosed
because Jackson had an adequate remedy in the ordinary course of the law to pursue
his claim. Sloan also argued that Jackson failed to state a claim upon which relief
could be granted, because his sentence does not expire until August 27, 2039, and
he is not entitled to immediate release. The court of appeals granted the motion to
dismiss, and Jackson appealed.
                                      Analysis
       {¶ 7} The court of appeals properly dismissed Jackson’s petition because
he failed to attach all his commitment papers to it, a procedural deficiency that is
fatal to a petition for a writ of habeas corpus. R.C. 2725.04(D); Pence v. Bunting,
143 Ohio St. 3d 532, 2015-Ohio-2026, 40 N.E.3d 1058, ¶ 6. “[A]ll commitment
papers are necessary for a complete understanding of the petition.” Id. at ¶ 7. Most
importantly, Jackson failed to attach the one judgment entry that is at the center of
his argument that his aggregate sentence has expired. Thus, the court of appeals
correctly dismissed the petition on this basis.
       {¶ 8} Jackson included the 1981 judgment entry in a supplement to his merit
brief, which he filed in this court on October 14, 2015. However, his belated filing
of the 1981 judgment entry of conviction does not cure his failure to attach it to his
petition for a writ of habeas corpus. Boyd v. Money, 82 Ohio St. 3d 388, 389, 696
N.E.2d 568 (1998) (“Boyd’s attachment of the purported cause of his commitment
to his postjudgment motion did not cure the defect”). In addition, even if the trial
judge did not sign the 1981 judgment entry of conviction, it was properly
journalized on the trial court’s criminal docket. See Oney v. Allen, 39 Ohio St. 3d
103, 107, 529 N.E.2d 471 (1988) (“It is axiomatic that a court speaks through its
docket and journals”).




                                          3
                              SUPREME COURT OF OHIO




       {¶ 9} Jackson challenges the validity of the 1981 judgment, but he does not
challenge the jurisdiction of the Cuyahoga County Court of Common Pleas to
sentence him in that case. And “[h]abeas corpus will lie only to challenge the
jurisdiction of the sentencing court. R.C. 2725.05. The few situations in which
habeas corpus may lie to correct a nonjurisdictional error are those in which there
is no adequate remedy at law.” Appenzeller v. Miller, 136 Ohio St. 3d 378, 2013-
Ohio-3719, 996 N.E.2d 919, ¶ 9. Thus, he has not stated a claim cognizable in
habeas corpus.
       {¶ 10} In addition, Jackson has or had alternative remedies at law to raise
his claim regarding the validity of the trial court’s journal entry in his 1981 case,
and he has pursued those remedies. As Sloan points out, Jackson has repeatedly
raised this claim in multiple proceedings before this court. And Jackson previously
filed an unsuccessful petition for a writ of habeas corpus in the Third District Court
of Appeals, raising some of the same issues he asserts in this case. Accordingly,
even if his petition in this case were not procedurally deficient, it merely recasts the
same claims that he has repeatedly raised in many unsuccessful appellate,
postconviction, and extraordinary-writ actions. Res judicata precludes a petitioner
from using habeas corpus to gain successive appellate review of the same issues.
State ex rel. Harsh v. Sheets, 132 Ohio St. 3d 198, 2012-Ohio-2368, 970 N.E.2d
926, ¶ 1.
       {¶ 11} For the foregoing reasons, we affirm the judgment of the court of
appeals.
                                                                   Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                _________________
       Theodore Jackson, pro se.




                                           4
                                  January Term, 2016




       Michael DeWine, Attorney General, and William H. Lamb, Assistant
Attorney General, for appellee.
                              _________________




                                          5